Citation Nr: 1235975	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  03-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, on a direct basis and as secondary to service-connected herniated nucleous pulposus.  

2.  Entitlement to a disability rating higher than 40 percent for service-connected herniated nucleous pulposus.  

3.  Entitlement to an initial disability rating higher than 10 percent for chronic right L4-5 radiculopathy associated with herniated nucleous pulposus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in October 1996 and September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In October 1996, the RO denied entitlement to service connection for a nervous disorder claimed as PTSD.  The Veteran submitted a timely notice of disagreement (NOD) in August 1997 and a timely substantive appeal via VA Form 9 in October 1997.  However, the RO did not issue a subsequent statement of the case (SOC) until January 2003, which noted that the rating decision on appeal was issued in October 1996.  The Veteran submitted another VA Form 9 with respect to his PTSD claim in March 2003 and the issue of service connection for a nervous condition was addressed in a May 2006 supplemental statement of the case (SSOC), after which the issue was certified to the Board for adjudication.  

In September 2009, the Board noted that service connection for a psychiatric disorder, claimed as a nervous condition to include PTSD, had been denied in a December 1991 rating decision that had become final because the Veteran did not appeal that decision.  Nevertheless, the Board determined that new and material evidence had been submitted to reopen the previously denied claim, but the Board remanded the reopened claim for additional evidentiary development, to include affording the Veteran a VA examination.  All requested development has been conducted and the claim of service connection for an acquired psychiatric disorder has been returned to the Board for adjudication.  

In the September 2004 rating decision, the RO continued a 40 percent disability rating for service-connected herniated nucleous pulposus (hereinafter "service-connected lumbar spine disability").  However, the RO granted service connection for clinical chronic right L4-5 radiculopathy (hereinafter "service-connected radiculopathy disability"), as secondary to the lumbar spine disability, and assigned an initial 10 percent rating, effective June 3, 2003.  In that decision, the RO also denied entitlement to service connection for headaches and sinusitis.  

The Veteran submitted a timely notice of disagreement (NOD) and substantive appeal as to all issues addressed in the September 2004 rating decision.  See October 2004 NOD and August 2005 VA Form 9.  During the pendency of these claims, the RO also denied service connection for hypertension and myocardial infarction, and the Veteran perfected an appeal as to those issues.  See April 2006 rating decision, July 2006 NOD, and November 2006 VA Form 9.  

In September 2004, the Board granted service connection for headaches but determined that new and material evidence had not been submitted to reopen the sinusitis claim (which had been previously denied in an unappealed February 1998 rating decision).  The Board also denied service connection for hypertension and myocardial infarction.  However, the Board determined that additional development was needed with respect to the increased rating claims for the service-connected lumbar spine and radiculopathy disabilities and remanded those claims.  All requested development has been conducted and the increased rating claims have been returned to the Board for adjudication.  



FINDINGS OF FACT

1.  The preponderance of the most competent, credible, and probative evidence of record reflects that the Veteran's current diagnosis is depressive disorder, not otherwise specified, with no other mental disorder present.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's depressive disorder was incurred in or aggravated by active military service or is proximately due to, the result of, or aggravated by service-connected herniated nucleous pulposus.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected herniated nucleous pulposus is manifested by subjective complaints of constant pain that radiates into the right lower extremity.  There is objective evidence of limited, painful motion in all planes of excursion; however, the evidence of record shows the Veteran has consistently demonstrated movement of the spine in all planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, with no evidence of ankylosis in the lumbar or entire spine.  There is no lay or medical evidence of incapacitating episodes of intervertebral disc syndrome which have required bed rest prescribed by a physician and treatment by a physician for at least six weeks at any point during the appeal.  

4.  The preponderance of the evidence reflects that the Veteran's service-connected chronic right L4-5 radiculopathy is manifested by no more than a mild impairment manifested by complaints of radiating pain, numbness, and weakness.  There is objective evidence of impaired but not completely absent sensory impairment to pinprick and light touch testing.  The Veteran has normal muscle tone and normal reflexes.  The preponderance of the evidence shows normal muscle strength in the right lower extremity with only slightly decreased strength in the illioposas and hamstrings.  The Veteran's neurologic disability is not manifested by muscle atrophy and does not result in weakened eversion of the foot, right foot dangling or dropping, no active movement in the muscles below the knee, or weakened or lost flexion of the knee.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and depressive disorder, was not incurred in or aggravated by active service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The schedular criteria for a disability rating higher than 40 percent for service-connected herniated nucleous pulposus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, Diagnostic Code 5293 (2003), 5243 (2011).  

3.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected chronic right L4-5 radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the present case, the unfavorable AOJ decision that is the basis of this appeal with respect to the claim involving an acquired psychiatric disorder was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Review of the record reveals that the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2003 and May 2006 that advised him of the evidence and information necessary to substantiate a claim of service connection for a nervous disorder and PTSD and of his and VA's respective duties for obtaining evidence.  The May 2006 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice with respect to this claim.  

The Board also finds that the Veteran has been provided with proper subsequent VA process, as he was given ample time to respond to the notice letters and afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board also notes that the AOJ also readjudicated the case by way of SSOCs issued in May 2006 and August 2011 after proper notice was provided.  Given the foregoing, the Board finds that the Veteran has been provided with proper VA process with respect to his service connection claim for an acquired psychiatric disorder and that there is no prejudice to the Veteran in proceeding to provide a final decision in this appeal.  

With respect to the increased rating claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2003 letter, sent prior to initial unfavorable AOJ decision issued in September 2004, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The RO also sent the Veteran a letter in March 2006 that informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the July 2003 letter did not address an increased rating for radiculopathy, the Board notes that the RO granted the initial 10 percent rating for service-connected radiculopathy in conjunction with the Veteran's increased rating claim for his service-connected lumbar spine disability and as secondary to that disability.  Therefore, the Board finds that the notice provided to the Veteran regarding how to substantiate an increased rating claim and of how disability ratings and effective dates are assigned satisfied VA's duty to notify the Veteran with respect to the radiculopathy claim and that there is no prejudice to the Veteran in proceeding to provide a final decision in this appeal.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service private and VA treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  In addition to the foregoing, the Veteran was also provided with multiple VA examinations in conjunction with the claims on appeal, including in September 2003, May 2005, September 2010, and January 2011.  There is no allegation or indication that the examinations rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection Claim

The Veteran is seeking service connection for an acquired psychiatric disability that he believes was incurred as a result of his military service or, in the alternative, as secondary to his service-connected lumbar spine disability.  

In this regard, while the Veteran has filed separate claims seeking service connection for a nervous disorder and PTSD, the Board has recharacterized his claim to include all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to PTSD and depressive disorder, not otherwise specified.  See VA treatment records dated November 1996 and February 2001; see also January 2011 VA examination report.  As such, the issue on appeal has been recharacterized, as stated above, to encompass all acquired psychiatric disorders reflected in the record.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

VA amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  These stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

The Veteran has asserted that he currently has PTSD as a result of his service during the Vietnam war.  He has reported that he served as a truck driver in Vietnam, which required that he travel alone from one province to another and caused him to expect sniper attacks.  See March 2003 VA Form 9 and November 2009 VA Form 21-4138.  The Veteran has also reported serving as a combat engineer during service which exposed him to combat.  See January 2011 VA examination report.  

The evidence shows that the Veteran, indeed, served in the Republic of Vietnam from January to November 1970.  However, the preponderance of the evidence does not establish that the Veteran has a current diagnosis of PTSD.  In this regard, the evidentiary record contains an extensive amount of treatment records which reflect that the Veteran has received psychiatric treatment since approximately 1974 for varying complaints of anxiety, nightmares, and insomnia.  The Veteran's symptoms have variously been attributed to an anxiety state due to maladjustment, psychoneurosis, PTSD, and depressive disorder.  See June 1974 treatment record from Ponce Mental Health Program; June 1977 treatment record from Hospital Damas; February 2001 VA outpatient treatment record; and VA outpatient treatment records dated from 1989 to 2012.  However, the Board finds that the most competent, credible, and probative evidence of record shows that the Veteran's current diagnosis is depressive disorder, not otherwise specified.  

In January 2011, the Veteran was afforded a VA examination to determine whether he has a psychiatric disability that is related to his military service.  At that examination, the Veteran reported his personal, medical, and military history, including being exposed to combat while serving as a combat engineer in Vietnam.  After interviewing the Veteran, reviewing the claims file, and conducting a mental status examination, the VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and specifically stated that no other mental disorder was found on examination.  

The Board finds that the January 2011 VA examination was adequate for rating purposes, as the VA examiner stated that the diagnosis rendered met the DSM-IV diagnostic criteria and she reviewed the claims file, interviewed the Veteran, and conducted a mental status examination prior to rendering her diagnosis.  In this regard, there is no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In addition, the Board notes that the preponderance of the other evidence of record reflects that the Veteran has been consistently diagnosed with depressive disorder, NOS, throughout the pendency of this appeal.  See VA treatment records dated from 1989 to 2012.  

In this context, the Board notes that the medical evidence of record containing the varying diagnoses of anxiety state due to maladjustment, psychoneurosis, and PTSD, are competent medical evidence.  However, the Board notes that these diagnoses were rendered during outpatient treatment and are outweighed by the more comprehensive mental status examination conducted by the January 2011 VA examiner whose findings are based upon consideration of all relevant facts in this case and who considered whether any other mental disorder was present based upon the DSM-IV diagnostic criteria.  However, the VA examiner determined that no other mental disorder was present, including PTSD.  In this regard, while the Veteran was diagnosed with PTSD in February 2001, the examining physician did not state whether the diagnosis was based upon the DSM-IV criteria and the Board finds probative that the diagnosis of PTSD is not continued throughout the evidentiary record.  Instead, as noted, the preponderance of the other treatment records contain a diagnosis of depressive disorder, NOS.  

Therefore, the Board finds that the January 2011 VA examination is the most competent, credible, and probative evidence of record with respect to the Veteran's current psychiatric diagnosis and that the preponderance of such competent, credible, and probative evidence reflects that the Veteran's current diagnosis is depressive disorder, NOS.  

Accordingly, based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of service connection for PTSD, as the most competent, credible, and probative evidence of record does not reflect that the Veteran has a current diagnosis of that disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) ("absent proof of the existence of the disability being claimed, there can be no valid claim").  

With respect to the diagnosis of depressive disorder, NOS, the Board has considered whether the evidence supports a finding that this disability is related to the Veteran's military service or is secondary to a service-connected disability, as asserted by the Veteran.  However, for reasons discussed below, the Board finds the preponderance of the evidence is against the grant of service connection for depressive disorder, NOS, on a direct and secondary basis.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to depression or any other symptom reasonably attributable to a psychiatric disorder.  In fact, the Veteran's November 1970 separation examination report reflects that the Veteran specifically denied experiencing depression, excessive worry, and frequent or terrifying nightmares and that he was psychiatrically normal on clinical examination.  The lack of evidence showing complaints or treatment for depression or other similar symptoms during and at separation from service preponderates against a finding that a chronic psychiatric disability, to include depression, was manifested during service.  

In addition to the foregoing, the Board finds probative that there is no lay or medical evidence of continued depression or other psychiatric problems following service.  In this regard, the Board notes that a mental disorder was not found at a VA examination conducted in March 1971, and the first time the Veteran is shown to seek treatment for psychiatric problems is in June 1974, approximately four years after he was discharged from service.  At that time, the Veteran reported experiencing occasional nightmares, insomnia, and frequent headaches, which were attributed to anxiety neurosis and an anxiety state due to maladjustment.  The examining physician noted that the Veteran reported having multiple somatic complaints and other symptoms that began in service; however, there was no indication that the Veteran's psychiatric complaints began in or were otherwise related to his military service.  

Subsequent treatment records show continued treatment for a psychiatric disorder variously described as psychoneurosis, dysthymic disorder, and depressive disorder, NOS; however, no medical professional has examined the Veteran and attributed his symptoms or disabilities to military service.  See private and VA treatment records dated from 1977 to 2012.  

In fact, the psychiatrist who conducted the January 2011 VA examination opined that the Veteran's depressive disorder was not incurred in or aggravated by service because there is no evidence of psychiatric complaints, findings, or treatment during service or within the first year after discharge from service.  See January 2011 VA examination report.  Likewise, a Board certified psychiatrist, Dr. J.P., reviewed the evidentiary record in July 2012 and determined that the Veteran's depressive disorder is not at least as likely as not incurred in, aggravated by, or otherwise related to his service.  

In support of his claim, Dr. J.P. noted that there was no evidence to substantiate a diagnosis of depression in service or evidence to suggest that a pre-existing depressive or other mental disorder was aggravated by or related to military service.  He also noted that the criteria for an Axis I mood disorder was not established or supported during service or within one year of discharge.  Dr. J.P. further noted that subsequent medical records show the Veteran has claimed that the onset of his symptoms occurred during service; however, this claim was not considered compelling or substantive by the examiner as he noted that the Veteran's assertions in this regard were not substantiated by the available service records.  See July 2012 VHA Opinion.  

The opinions provided by the January 2011 VA examiner and July 2012 VHA examiner are considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's current depressive disorder is related to military service.  Indeed, both psychiatrists reviewed the claims file and provided their opinions based upon all relevant facts in this case and their medical expertise.  In addition, both examiners provided a rationale in support of their conclusion, as they noted the lack of service or post-service evidence showing depression or other symptoms that were incurred in or otherwise related to the Veteran's military service.  In evaluating this claim, the Board finds probative that the examiners' opinions and rationale are supported by the other evidence of record and that there is no opposing medical evidence or opinion of record that attributes the Veteran's current depressive disorder to service.  

The Board notes that the Veteran's representative has argued that the July 2012 VHA opinion is inadequate because the examiner essentially determined that the Veteran's statements regarding the onset of his symptoms were not credible.  See August 2012 statement from Veteran's representative.  However, the Board finds that the examiner's determination in this regard does not render his overall opinion inadequate because the examiner provided his opinion based upon his review of evidence of record and the Board agrees that any lay assertion of service incurrence of the Veteran's symptoms is outweighed by the preponderance of the evidence which does not show that the Veteran complained of or sought treatment for psychiatric problems during service or for about four years thereafter.  

Therefore, the Board finds the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current depressive disorder is directly related to his military service.  

The Veteran has also asserted that his current psychiatric disability is a result of his lumbar spine disability.  See October 1996 VA Form 21-4138.  However, the July 2012 VHA examiner determined that the Veteran's depressive disorder is not at least as likely as not proximately due to, a result of, or aggravated by his service-connected lumbar spine disability.  

When asked if the Veteran's depressive disorder is proximately due to or a result of, his lumbar spine disability, Dr. J.P. stated that the pertinent issue in this regard is whether the Veteran meets the criteria for a diagnosis of a mood disorder due to a general medical condition.  Dr. J.P. noted that the Diagnostic and Statistics Manual of Mental Disorders of the American Psychiatric Association (APA) clearly states that the essential feature of a mood disorder due to a general medical condition is a disturbance of mood judged to be the direct physiological effects of a general medical condition and that the clinician must establish that the mood disturbance is etiologically related to the general medical condition through a physiological mechanism, noting that examples of such a medical condition would be those that directly affect brain chemistry or neurotransmission.  In this context, Dr. J.P. noted that a lumbar spine disorder has no known etiological causal mechanism that would result in changes in brain chemistry that would result in a depressive or mood disorder and, thus, according to the DSM-IV, could not result in a diagnosis of a mood disorder due to a general medical condition.  He also noted that the Veteran has been consistently diagnosed with a major depressive disorder which cannot be directly related to a physiological cause related to his lumbar spine disability.  In summary, Dr. J.P. stated that, according to the standards set forth by the APA, it is clearly determined by definition that it is not at least as likely as not that the Veteran's depressive disorder is proximately due to or the result of his service-connected lumbar spine disability.  

Dr. J.P. further noted that the available evidence does not appear to establish or suggest that the Veteran's depressive disorder is aggravated by his service-connected lumbar spine disability.  In this regard, Dr. J.P. noted that almost all records establish or support a diagnosis of depressive disorder which, as previously noted, is separate and unrelated to his lumbar spine disability in terms of causal factors.  He also noted that post-service treatment records in which the Veteran reports suicidal ideas, irritability, anger, and dysphoria only establish that the Veteran reported symptoms required for a diagnosis of depression which are attributable to depressive disorder, not back pain.  In this regard, Dr. J.P. stated that to use the very symptoms of depression to establish that depression is related to another disorder is specious and invalid.  He again noted that there is no etiological mechanism by which the lumbar spine disability could increase the Veteran's symptoms and that any increase is due to the depression itself.  Dr. J.P. finally noted that there is clear and accepted research showing that depression often results in perceptions of increased pain and, as such, it is more likely that the Veteran's perception of pain increases with his depressed mood, rather than his pain increasing his depression.  As such, Dr. J.P. stated that it is not at least as likely as not that the Veteran's depressive disorder is aggravated by his service-connected lumbar spine disability.  

The medical opinions provided by the July 2012 VHA examiner with respect to secondary service connection are considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's current depressive disorder is proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  As noted, the July 2012 VHA examiner based his opinion upon all relevant facts of this case obtained from review of the claims file and also considered the guidelines of the APA and other medical research.  The examiner provided a rationale in support of his conclusions and there is no opposing medical evidence or opinion of record that relates the Veteran's depressive disorder to his lumbar spine disability.  As such, the July 2012 VHA opinion is considered the most competent, credible, and probative evidence of record with respect to secondary service connection.  

In making this determination, the Board has considered the arguments proffered by the Veteran's representative that the July 2012 opinion is insufficient because it did not adequately discuss the DSM-IV criteria for a mood disorder due to a general medical condition; however, as noted, the Board finds that the rationale provided by the July 2012 examiner was sufficient, as it adequately addressed the DSM-IV, including the diagnostic criteria for a mood disorder due to a general medical condition, and was also based upon medical research and the facts of this case.  

In evaluating this claim, the Board has considered the Veteran's lay assertions that he has PTSD and that any current psychiatric disorder is related to his military service or, in the alternative, to his service-connected lumbar spine disability.  However, the determination as to the presence and etiology of a psychiatric disability is a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the presence or etiology of any currently manifested psychiatric disability.  As such, his assertions in this regard are not considered competent or probative evidence favorable to his claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for an acquired psychiatric disorder.  The preponderance of the evidence does not reflect that the Veteran has a current diagnosis of PTSD, and the most competent, credible, and probative evidence does not reflect that his current diagnosis of depressive disorder was incurred in or aggravated by service or is proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  In making this determination, the Board has considered all lay and medical evidence of record but has determined that the evidence preponderates against the Veteran's claim.  As such, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert, supra.  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbar Spine Disability

Entitlement to service connection for herniated nucleous pulposus (lumbar spine disability) was established in December 1987 and the RO assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292, effective August 11, 1982.  

In August 1992, the RO increased the Veteran's disability rating to 40 percent, effective July 19, 1990, under DC 5293-5292.  

In March 2003, the Veteran submitted an informal claim seeking an increased rating for his service-connected lumbar spine disability, which is the basis of the current appeal.  In support of his claim, the Veteran has asserted that his back pain is more severe than rated and is now manifested by lower extremity numbness with a feeling of pinpricks in his lower extremity.  See June 2003 representative statement.  The RO denied the Veteran's increased rating claim in September 2004 and noted that his lumbar spine disability is now rated under DC 5243.  

In this context, the Board notes that in 2003, during the pendency of the Veteran's claim and appeal, amendments were made to the rating criteria evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011)).  This amendment and subsequent correction were made effective from September 26, 2003.  The rating criteria for evaluating intervertebral disc syndrome were also revised previously, effective from September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 5293 (2011)).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the extent it held that where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  

A review of the record demonstrates that the RO considered the old and new rating criteria in making its rating decision dated September 2004, and the Veteran was made aware of the changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  Therefore, the Board will proceed to review the Veteran's service-connected lumbar spine disability under the old and new criteria.  

Prior to September 26, 2003, DC 5292 provided that limitation of motion of the lumbar spine warranted a 10 percent rating if slight, a 20 percent rating if moderate, and a 40 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

Prior to September 26, 2003, DC 5293 provided that intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

For incapacitating episodes, a rating of 10 percent was warranted where there are incapacitating episodes with a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where there are incapacitating episodes with a total duration of at least two weeks but less than hour weeks during the past 12 months.  A rating of 40 percent was warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent was warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constant, or nearly so.  Id. at Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).  

Under the amendment to the Rating Schedule that became effective on September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5343 (2011).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The pertinent evidence of record includes VA examination reports dated September 2003, May 2005, and September 2010, as well as post-service treatment records dated from 2002 to 2012.  

At the September 2003 VA examination, the Veteran reported having constant lumbosacral pain that he described as an eight out of ten in intensity that occasionally increased to ten out of ten.  He reported that his flare-ups occur in the afternoon and are precipitated by staying in the same position for a prolonged period of time.  He also stated that, during flare-ups, he has increased difficulty twisting his leg and putting on his shoes and socks.  The Veteran reported having unsteadiness associated with pain, which he reported was more common in the morning.  Despite the foregoing, the examiner noted that the Veteran is fully independent in self care and activities of daily living, although there is difficulty reaching his legs during flare-ups.  The Veteran also reported being independent in all transfers and mobility, although he used a cane to ambulate.  

Objective examination revealed an erect posture with normal curvatures of the spine.  The Veteran was able to demonstrate forward flexion to 30 degrees, extension to 25 degrees, lateral flexion to 30 degrees on both sides with pain, and rotation to 15 degrees on both sides.  The examiner noted that there were no additional factors that limited his range of motion.  However, he noted that there was additional limitation of function and motion after repetitive movement, with complaints of increased pain and lack of endurance.  In addition to the foregoing, objective examination revealed guarding on palpation of the lumbosacral area, with tenderness around the lumbosacral paravertebral muscles bilaterally.  However, there were no postural deformities, ankylosis, or abnormality of the back muscles.  The examiner also noted that there was no clear history of incapacitating episodes recently. 

At the May 2005 VA examination, the Veteran continued to report having constant low back pain that increased in severity with prolonged standing, sitting, and walking and resulted in decreased ambulation.  The examiner noted that the Veteran occasionally needed help bathing but is otherwise independent in activities of daily living with difficulty bending and dressing the lower part of his body.  Objective examination revealed the Veteran was able to demonstrate forward flexion to 29 degrees, extension to seven degrees, lateral flexion to 12 degrees on both sides, and rotation to 15 degrees on both sides.  There was painful motion in all planes of excursion tested and the examiner noted that, while the Veteran is additionally limited by pain, he is not limited by fatigue, weakness, or lack of endurance following repetitive use.  Nevertheless, there was spasms and tenderness to palpation in the lumbar paravertebral muscles, which the examiner stated were not severe enough to result in abnormal gait or abnormal spinal contour.  

At the September 2010 VA examination, the Veteran denied a history of hospitalizations, surgery, or flare-ups.  While he reported having decreased motion, spasms, and pain, he denied having fatigue, stiffness, and weakness.  He also denied having any incapacitating episodes of spine disease.  Objective examination revealed an antalgic gait with normal posture.  There was no evidence of abnormal spinal contour, including ankylosis; however, there was objective evidence of bilateral spasms, guarding, painful motion, and tenderness, which the examiner stated were severe enough to be responsible for abnormal gait.  The Veteran was able to demonstrate forward flexion to 55 degrees, extension to 20 degrees, lateral flexion to 20 degrees on both sides, and lateral flexion to 25 degrees on both sides.  There was objective evidence of painful motion, including following repetitive motion.  

The post-service treatment records are consistent with the examination findings, as they show continued reports of radiating low back pain, which result in difficulty walking and dressing.  See VA treatment records dated from 2002 to 2012.  Objective examination has revealed lost lumbar lordosis, bilateral lumbar paravertebral muscle spasms, and moderate tenderness to palpation.  See March 2007 VA treatment record.  In March 2007, the Veteran was able to demonstrate forward flexion to 50 degrees and extension (which was combined with rotation) to five degrees, with pain.  Radiographic tests have revealed mild lumbar lordosis with straightening of the normal lumbar lordosis and degenerative changes in the lumbar spine.  See March 2001 X-ray and MRIs dated January and April 2004.  

Based upon the foregoing, the Board finds the preponderance of the evidence shows the Veteran's service-connected lumbar spine disability has been manifested by decreased, painful motion, muscle spasms, guarding, and tenderness throughout the appeal period.  These symptoms are shown to result in decreased difficulty in walking and reaching the lower extremities; however, the Veteran has remained independent in most activities of daily living.  Accordingly, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 40 percent at any time during the appeal period under the old and new regulations.  

In evaluating the Veteran's lumbar spine disability under the rating criteria in effect prior to September 2003, the Board notes that, while the evidence shows decreased range of motion in the lumbar spine due to pain, a rating higher than 40 percent is not warranted based upon limitation of motion, as 40 percent is the highest rating possible under DC 5292.  Likewise, while the evidence shows a mild to moderate functional limitation due to the lumbar spine disability, the preponderance of the evidence does not reflect that the Veteran has experienced incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician at any point during the appeal.  Therefore, a higher, 60 percent rating is not warranted for IVDS under DC 5293.  

The Board has considered the Veteran's lumbar spine disability under all other potentially applicable diagnostic codes, noting that the only diagnostic codes that provide a rating higher than 40 percent are DC 5285, which evaluates residuals of fractured vertebra, and DCs 5286 and 5289, which evaluate ankylosis of the spine.  However, the preponderance of the evidence does not reflect that the Veteran's lumbar spine disability has been manifested by fractured vertebra or ankylosis of the lumbar spine or complete bony fixation of the spine.  Indeed, there is no radiographic evidence of fractured vertebrae in the lumbar spine and, while there is evidence of decreased range of motion, the evidence shows the Veteran is able to demonstrate movement in all planes of excursion tested without evidence of any ankylosis in any segment of his spine.  Therefore, DCs 5285, 5286, and 5289 are not for application in this case.  

In addition to the foregoing, the Board finds that there is no basis on which to assign a separate rating under DC 5295, which evaluates lumbosacral strain, as the rating criteria contemplates a rating based upon limitation of motion in flexion and lateral bending, muscle spasm, and pain. While the Veteran's lumbar spine disability is manifested by these symptoms, his symptoms are adequately contemplated by the 40 percent currently assigned and assigning a separate rating based upon the same symptoms would amount to pyramiding, which is prohibited.  See 38 C.F.R. § 4.14; Esteban, supra.  

In evaluating the Veteran's claim under the current schedular criteria, the Board finds that a rating higher than 40 percent is not warranted under the General Rating Formula or based upon intervertebral disc syndrome or incapacitating episodes because the preponderance of the evidence does not show that the lumbar spine disability is manifested by unfavorable ankylosis of the thoracolumbar or entire spine or has resulted in incapacitating episodes that have lasted six weeks.

As to any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability, the Board notes that the RO granted service connection for clinical chronic right L4-5 radiculopathy in September 2004, as secondary to the Veteran's service-connected lumbar spine disability.  Therefore, the Board will consider the Veteran's service-connected radiculopathy disability in a separate section of this decision.  

As to any other neurologic symptoms potentially associated with the service-connected lumbar spine disability, the Board notes that the September 2010 VA examination report reflects that the Veteran denied having a history of urinary incontinence and urgency, fecal incontinence, obstipation, erectile dysfunction.  However, he reported having urinary retention that required catheterization, urinary frequency manifested by daytime voiding every one to two hours, and nocturia, with two voidings a night.  Nevertheless, the September 2010 VA examiner stated that these symptoms were unrelated to the Veteran's lumbar spine disability, noting that he also has prostate hypertrophy.  The evidence of record shows that the Veteran also has erectile dysfunction; however, there is no indication or allegation that the erectile dysfunction is a manifestation of or otherwise related to his lumbar spine disability.  See VA treatment records dated April and June 2010 and March 2011.  Therefore, a separate rating based upon any neurological abnormalities associated with the lumbar spine disability (other than the right lower extremity radiculopathy) is not warranted.  

The Board has considered the Veteran's lumbar spine disability under DeLuca, supra, given the Veteran's report of experiencing flare-ups of pain and the objective evidence of painful motion.  In addition, as noted, the evidence shows that the Veteran experiences a mild to moderate functional impairment in his ability to walk and reach his lower extremities due to his low back pain.  The VA physicians who conducted the examinations in this appeal did not estimate the Veteran's functional loss due to pain; however, the Board finds no prejudice to the Veteran in this regard as each examiner noted the degree at which the Veteran complained of pain while demonstrating range of motion and also noted that the Veteran's range of motion was only limited by pain after repetitive motion.  In evaluating this claim, the Board finds that the functional impairment experienced by the Veteran, including during flare-ups and after repetitive motion, is adequately contemplated by the 40 percent rating currently assigned, as such rating is based upon objective findings of painful, limited motion, muscle spasms, and the functional impairment caused thereby.  There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current 40 percent rating.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A staged rating is not appropriate in this case, as the manifestations of the Veteran's lumbar spine disability has remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  The Board notes that the Veteran's range of motion has fluctuated in severity during the appeal period; however, the 40 percent rating currently assigned contemplates the Veteran's limitation of motion, including due to pain.  Further, as noted above, there is no indication that the Veteran's range of motion more nearly approximates ankylosis of the lumbar spine, which would result in a higher disability rating, even with consideration of pain and other factors.  Therefore, staged rating are not warranted.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 40 percent for service-connected herniated nucleous pulposus at any time during the appeal period based upon the schedular criteria in effect prior to and after September 2003.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  

Radiculopathy Disability

As noted, in September 2004, the RO granted service connection for chronic right L4-5 radiculopathy, as secondary to the Veteran's service-connected lumbar spine disability, and assigned a 10 percent disability rating under 38 C.F.R. § 4.124a, DC 8599-8522.  

The Veteran has disagreed with the disability rating assigned to his service-connected radiculopathy disability, which is the basis of the current appeal.  

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DC 8599-8522 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a, DC 8522, which evaluates paralysis of the musculocutaneous (superficial peroneal) nerve.  

Under DC 8522, incomplete paralysis of the musculocutaneous nerve warrants a noncompensable (zero) percent evaluation when mild, a 10 percent evaluation when moderate, and a 20 percent evaluation when severe.  Complete paralysis of the musculocutaneous nerve warrants a 30 percent evaluation where eversion of the foot is weakened.  

While the RO has rated the Veteran's service-connected radiculopathy disability under DC 8522, the Board notes that his radiculopathy disability is secondary to a lumbar spine disability, which generally involves the sciatic nerve.  As such, the Board will also consider the radiculopathy disability under the criteria for impairment of the sciatic nerve.  In this regard, under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mid, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

The preponderance of the evidence reflects that the Veteran has consistently reported having low back pain that radiates primarily into his right lower extremity and is also manifested by numbness and weakness in his lower extremities.  See VA examination reports dated September 2003, May 2005, and September 2010; see also VA treatment records dated July 2003 and March 2007.  

At the September 2003 VA examination, neurologic examination revealed no deficit to pinprick in the legs, except decreased pinprick at the right medial calf.  There was no atrophy observed and the Veteran had good muscle tone.  His strength was normal (5/5) in the lower extremities, except both illioposas and hamstrings were decreased to 4/5.  In addition, all of his reflexes were present and symmetric.  

At the May 2005 VA examination, neurological examination revealed decreased pinprick to light touch sensation in the right S1 and L5 dermatomes.  However, the Veteran had normal muscle strength and reflexes.  

At the September 2010 VA examination, sensory examination revealed no dysesthesias, with normal sensation to vibration, position sense, pinprick, and light touch testing in the right lower extremity.  The Veteran had normal reflexes in knee jerk, ankle jerk, and plantar flexion.  He also had normal motor strength in right hip flexion and extension, right knee flexion and extension, right ankle dorsiflexion and plantar flexion, and great toe extension.  There was also normal muscle tone with no muscle atrophy present.  In this context, the September 2010 VA examiner noted that, despite the Veteran's reported radicular symptoms, objective examination, including EMG and nerve conduction studies, were negative for radiculopathy and, thus, the peripheral nerves of the lower extremities were responsible for the subjective complaints of radicular symptoms, as opposed to compressive etiology such as herniated discs.  

VA outpatient treatment records consistently reflect that the Veteran does not have any gross motor or sensory deficit, with adequate muscle tone and normal pulses.  See VA treatment records dated from 2005 to 2012.  In October 2005, the Veteran was specifically noted to have symmetric sensation to pinprick, temperature, light touch, and vibration.  

Based on the foregoing, the Board finds the preponderance of the evidence shows that the Veteran's service-connected radiculopathy disability is manifested by no more than a mild sensory impairment affecting his right lower extremity.  In making this determination, the Board notes that the evidence consistently shows the Veteran's neurologic impairment is primarily sensory, with decreased sensation to pinprick and light touch; however, the sensory impairment is no more than mild, as the evidence shows that the Veteran's sensation is decreased but not completely absent to pinprick and light touch, with no evidence of a sensory impairment in temperature, position sense, or vibration testing.  

Despite the evidence showing a sensory impairment in the right lower extremity, the preponderance of the evidence does not reflect that the Veteran's service-connected radiculopathy disability is manifested by a functional impairment that affects his right hip, knee, ankle, foot, or toes.  Indeed, the preponderance of the evidence shows the Veteran has good muscle tone with no evidence of atrophy and that his reflexes are normal.  The preponderance of the evidence also shows the Veteran has normal muscle strength in his right lower extremity, with only slightly decreased strength in his illioposas and hamstrings. 

The Board finds that the evidence described above, which shows that the Veteran's service-connected radiculopathy disability is manifested by a primarily sensory impairment, without evidence of a significant functional impairment in the right lower extremity, more nearly approximates a mild neurologic disability.  As noted above, a mild impairment warrants a noncompensable rating under DC 8522 (musculocutaneous nerve) and a 10 percent rating under DC 8520 (sciatic nerve).  However, a rating higher than 10 percent is not warranted based upon the evidence of record.  

Indeed, the Board finds that a rating higher than 10 percent is not warranted at any point during the appeal period because, while the Veteran experiences a sensory impairment in the right lower extremity, the evidence does not show a diffuse sensory impairment that more nearly approximates a moderate, moderately severe, or severe impairment.  In addition, as noted, the evidence does not show the Veteran experiences a significant functional impairment in his right lower extremity which warrants a higher rating.  Indeed, the Veteran's sensory impairment is limited to pinprick and light touch testing, while there is no evidence of muscle atrophy or significantly decreased muscle strength in the right lower extremity.  In addition, there is no evidence showing that the Veteran's service-connected radiculopathy disability results in weakened eversion of the foot, right foot dangling or dropping, no active movement possible in the muscles below the knee, weakened or lost flexion of the knee, or any other symptomatology that more nearly approximates a finding of complete paralysis of the affected nerve.  

Therefore, based on the foregoing, the Board finds that the Veteran's service-connected right lower extremity radiculopathy is manifested by no more than a mild sensory impairment of the musculocutaneous or sciatic nerve throughout the pendency of this appeal.  Therefore, a rating higher than 10 percent is not warranted under DC 8520 or 8522 at any time during the appeal period.  Indeed, as noted, the lay and medical evidence regarding the Veteran's service-connected radiculopathy disability has been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra.  Therefore, the preponderance of the evidence is against the grant of a disability rating higher than 10 percent for service-connected chronic right L4-5 radiculopathy and, as such, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Final Considerations

Extra-schedular Consideration

The Board has considered whether the issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's lumbar spine and radiculopathy disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, painful lumbar spine motion and right lower extremity sensory impairment are contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his lumbar spine and right lower extremity radiculopathy disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilized for his lumbar spine or radiculopathy disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the September 2003 VA examination report reflects that the Veteran reported that his back pain was exacerbated by performing his work duties; however, the evidence shows that the Veteran has been fully employed as a messenger throughout the appeal and he has not reported any lost time from work due to his service-connected disabilities.  















	(CONTINUED ON NEXT PAGE)


Therefore, the Board finds that any affect the Veteran's lumbar spine and radiculopathy disabilities have on his employment is contemplated by the 40 and 10 percent disability ratings currently assigned, respectively.  As such, further discussion of a TDIU is not necessary in this regard.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to a disability rating higher than 40 percent for service-connected herniated nucleous pulposus is denied.  

Entitlement to an initial disability rating higher than 10 percent for service-connected chronic right L4-5 radiculopathy is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


